 1 MCGREGOR W. SCOTT
   United States Attorney
 2 SHEA J. KENNY
   Assistant United States Attorney
 3 501 I Street, Suite 10-100
   Sacramento, CA 95814
 4 Telephone: (916) 554-2700
   Facsimile: (916) 554-2900
 5

 6 Attorneys for Plaintiff
   United States of America
 7

 8
                                 IN THE UNITED STATES DISTRICT COURT
 9
                                    EASTERN DISTRICT OF CALIFORNIA
10

11   UNITED STATES OF AMERICA,                           CASE NO. 2:20-MJ-00047-AC
12                                Plaintiff,             STIPULATION AND ORDER TO EXTEND TIME
                                                         FOR PRELIMINARY HEARING PURSUANT TO
13                          v.                           RULE 5.1(d) AND EXCLUSION OF TIME
14   DANIEL ARUSHANOV,                                   DATE: April 15, 2020
                                                         TIME: 2:00 p.m.
15                                Defendant.             COURT: Hon. Kendall J. Newman
16

17          Plaintiff United States of America, by and through its attorney of record, Assistant United States

18 Attorney Shea J. Kenny, and defendant Daniel Arushanov, both individually and by and through his

19 counsel of record, Megan Hopkins, hereby stipulate as follows:

20          1.      The Complaint in this case was filed on March 2, 2020, and defendant first appeared

21 before a judicial officer of the Court in which the charges in this case were pending on March 18, 2020

22 following his release from custody on state charges. The Court set a preliminary hearing date of March

23 25, 2020.

24          2.      On March 16, 2020, the Court continued the preliminary hearing to April 15, 2020, and

25 excluded time through that date. Dkt. 8.

26          3.      On March 18, 2020, Megan Hopkins became attorney of record for the defendant.

27          4.      By this stipulation, the parties jointly move for an extension of time of the preliminary

28 hearing date to May 15, 2020, at 2:00 p.m., before the duty Magistrate Judge, pursuant to Rule 5.1(d) of

      STIPULATION                                        1
30
 1 the Federal Rules of Criminal Procedure. The parties stipulate that the ends of justice are served by the

 2 Court excluding such time, so that counsel for the defendant may have reasonable time necessary for

 3 effective preparation, taking into account the exercise of due diligence. 18 U.S.C. § 3161(h)(7)(B)(iv).

 4 Specifically, since the previous order continuing the status conference, the government has provided or

 5 made available to defense counsel pre-indictment discovery in the form of approximately 125 pages of

 6 documents including law enforcement investigation reports and documents related to the defendant’s

 7 criminal history, as well as audio and video files. The parties are engaged in negotiating a pre-

 8 indictment resolution, and the government intends to provide a proposed plea agreement to defense

 9 counsel shortly. Defense counsel requires additional time to review discovery, conduct legal research,
10 and consult with the defendant regarding case strategy and potential resolution. Also, some additional

11 time is appropriate for attorney-client consultation in this case because the defendant is detained. The

12 parties therefore stipulate that the delay is required to allow the defense reasonable time for preparation,

13 and for the government’s continuing investigation of the case.

14          5.      The parties further stipulate and agree that the interests of justice served by granting this

15 continuance outweigh the best interests of the public and the defendant in a speedy return of an

16 indictment and speedy trial. 18 U.S.C. § 3161(h)(7)(A); 18 U.S.C. § 3161(b).

17 / / /

18 / / /

19 / / /

20 / / /
21 / / /

22 / / /

23 / / /

24 / / /

25 / / /

26 / / /
27 / / /

28 / / /

      STIPULATION                                         2
30
 1          6.      The parties agree that good cause exists for the extension of time, and that the extension

 2 of time would not adversely affect the public interest in the prompt disposition of criminal cases.

 3 Therefore, the parties request that the time between April 15, 2020, and May 15, 2020, be excluded

 4 pursuant to 18 U.S.C. § 3161(h)(7)(B)(iv), Local Code T-4.

 5          IT IS SO STIPULATED.

 6
     Dated: March 19, 2020                                   MCGREGOR W. SCOTT
 7                                                           United States Attorney
 8
                                                             /s/ SHEA J. KENNY
 9                                                           SHEA J. KENNY
                                                             Assistant United States Attorney
10

11
     Dated: March 19, 2020                                   /s/ MEGAN HOPKINS
12                                                           MEGAN HOPKINS
13                                                           Counsel for Defendant
                                                             Daniel Arushanov
14

15
                                            FINDINGS AND ORDER
16
            IT IS SO FOUND AND ORDERED.
17

18
     Dated: March 19, 2020
19

20
21

22

23

24

25

26
27

28

      STIPULATION                                        3
30
